Filing Date: 4/18/2018
Claimed Domestic Priority Date: 5/8/2009 (US 12/463,090)
                                                  3/24/2009 (US 12/410,237)
Applicant(s): Sabatini et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the Patent Board Decision mailed on 7/22/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to pre-AIA  is incorrect, any correction of the statutory basis for a rejection as subject to AIA  instead will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER’S AMENDMENT
The Patent Trial and Appeal Board affirmed the rejections against claims 1-10, 13-16 and 24-27.  The period under 37 CFR 90.3 for seeking court review of the decision by the Board rendered 7/22/2021 has expired and no further action has been taken by the appellant.  The proceedings as to the rejected claims are considered terminated; see 37 CFR 1.197(b).
Accordingly, an examiner’s amendment to the record appears below in accordance with MPEP § 1214.06.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure 
In the claims: Cancel claims 1-16, 18 and 24-27.
Allowable Subject Matter
Claims 19-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Allowance”.
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:0 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.


						
/Marcos D. Pizarro/
Primary Examiner, Art Unit 2814


					
MDP/mdp
February 1, 2022